
	
		I
		111th CONGRESS
		2d Session
		H. R. 6343
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Agriculture to make loans
		  to qualified projects for the production of renewable source jet
		  fuel.
	
	
		1.Short titleThis Act may be cited as the
			 Clean, Renewable Jet Fuel
			 Act.
		2.Loans for
			 qualifying jet fuel production projects
			(a)DefinitionsIn
			 this section:
				(1)Direct
			 loanThe term direct loan has the meaning given the
			 term in section 502(1) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(1)).
				(2)Lifecycle
			 greenhouse gas emissionsThe
			 term lifecycle greenhouse gas emissions means an amount of
			 emissions determined though the same methodology used by the Environmental
			 Protection Agency to evaluate lifecycle greenhouse gas emissions under section
			 211(o) of the Clean Air Act (42 U.S.C. 7545).
				(3)Market
			 priceThe term market
			 price means the weekly average closing price of the front month contract
			 for West Texas Intermediate futures on the New York Mercantile Exchange.
				(4)Qualifying jet
			 fuel projectThe term
			 qualifying jet fuel project means a project located in the United
			 States that produces at least 25,000,000 gallons per year of liquid aviation
			 turbine fuel or blending component that—
					(A)as produced has at
			 least 50 percent less lifecycle greenhouse gas emissions than petroleum;
					(B)is produced from
			 renewable biomass, as defined in section 211(o)(1)(I) of the Clean Air Act (42
			 U.S.C. 7545(o)(1)(I)); and
					(C)meets, or can be
			 blended with other components to produce a fuel that meets, an American Society
			 of Testing and Materials (ASTM) standard for aviation turbine fuels.
					(5)SalesThe term sales means the
			 volume of jet fuel described in paragraph (4) that has been sold to the open
			 market after being produced from a project, as specified in an agreement
			 entered into under subsection (b).
				(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(7)Strike
			 priceThe term strike
			 price means a specified price below which the United States shall make
			 payments in the form of a loan to the owner or operator of a qualified jet fuel
			 project and above which the owner or operator of a qualified jet fuel project
			 shall repay the loan under the terms specified by an agreement entered into
			 under subsection (b).
				(b)Loans
				(1)Loan
			 authorityThe Secretary shall enter into a standby loan agreement
			 under this section with the owners or operators of not more than 10 qualifying
			 jet fuel projects. Such an agreement shall—
					(A)provide that the
			 Secretary shall make a direct loan for the project;
					(B)define the primary term of the agreement,
			 which shall not exceed the lesser of 10 years or 75 percent of the projected
			 useful life of the project (as determined by the Secretary); and
					(C)define the full term of the agreement,
			 which shall not exceed the lesser of 20 years or 90 percent of the project
			 useful life of the project (as determined by the Secretary).
					(2)Strike price
			 methodologyThe strike price
			 shall be determined by an auction process. The Secretary shall conduct 3
			 auctions over a period of 2 years. The 3 auctions shall be structured in order
			 to ensure, to the maximum extent possible, that number of projects awarded
			 under each auction is the same.
				(3)Loan
			 disbursementsA loan made
			 under this section shall be disbursed during the primary term of the loan
			 agreement whenever the market price falls below the strike price. The amount of
			 such disbursement shall be equal to the excess of the strike price over the
			 market price in each given week, times the sales of the project for the
			 following week (but not more than a total level of disbursements specified in
			 the agreement).
				(4)Loan
			 repaymentsThe Secretary shall establish terms and conditions,
			 including interest rates and amortization schedules, for the repayment of such
			 loan within the full term of the loan agreement, subject to the following
			 limitations:
					(A)In any calendar quarter during the primary
			 term of the agreement the loan recipient may elect to defer some or all of its
			 repayment obligations due in that quarter if any new loan disbursements have
			 been made in that quarter. Any unpaid obligations will continue to accrue
			 interest.
					(B)If in any calendar
			 quarter during the primary term of the agreement the market price is greater
			 than the strike price, the loan recipient shall meet its scheduled repayment
			 obligation plus deferred repayment obligations, but shall not be required to
			 pay in that quarter an amount that is more than the excess of the market price
			 over the strike price, times the output of the project.
					(C)Unless the
			 Secretary determines otherwise, at the end of the primary term of the
			 agreement, the cumulative amount of any remaining repayment obligations,
			 together with accrued interest, shall be amortized (with interest) over the
			 remainder of the full term of the agreement.
					(c)Compliance with
			 Federal Credit Reform ActLoans under this section shall be
			 subject to the requirements of the Federal Credit Reform Act of 1990.
			
